WATSON, Chief Judge.
This is an action by James G. Swallow, Plaintiff, to recover damages resulting from an automobile accident alleged to have been caused by the negligence of the Harrisburg Railways Company, Defendant. Plaintiff has filed a motion under Rule 34 of the Federal Rules of Civil Procedure, 28 U.S.C., for the production of all photographs, exhibits, sketches, plans and documents which Defendant proposes to use at the trial.
Plaintiff’s request is entirely too broad. Plaintiff, however, is entitled to inspect the *306photographs in possession of the Defendant which were taken at the scene of the accident, as this will obviously aid the Plaintiff in properly preparing his case and will facilitate proof or progress at the trial. Plaintiff’s motion will be granted in this limited form.